Citation Nr: 1755197	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned in January 2017.


FINDINGS OF FACT

1.  VA has received new evidence since a final December 2009 rating decision that denied service connection for PTSD that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran has PTSD as a result of his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claim for PTSD.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. § 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A December 2009 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement, and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus, the December 2009 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In February 2017, the Veteran submitted a positive nexus opinion from a private psychologist regarding his service connection claim for PTSD.  This evidence was not of record at the time of the December 2009 rating decision that denied service connection for PTSD, relates to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, it constitutes new and material evidence that warrants reopening of the Veteran's claim.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §3.303(a).  Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran asserts he has PTSD as result of a friendly fire incident during his service aboard the USS Galveston at a time it was providing gunfire support to forces in the Republic of Vietnam.  Although this event has been characterized as a friendly fire incident, the AOJ has conceded it constitutes a stressor related to the fear of hostile military or terrorist activity given the circumstances surrounding the event.  The Board notes the Veteran's personnel record indicates he was awarded the Vietnam Service Medal.  The VA Adjudication Manual (M21-1) indicates the receipt of military awards such as, but not limited to, the Vietnam Service or Campaign Medal, Kuwait Liberation Medal, Iraq Campaign Medal, and Afghanistan Campaign Medal is generally considered evidence of service in an area of potential hostile military or terrorist activity.  M21-1, Part III, Subpart IV, 4.H.3.d (Establishing a Stressor Related to the Fear of Hostile Military or Terrorist Activity).  The issue that remains is whether the Veteran has a PTSD diagnosis related to this event.

The record establishes the Veteran has been treated for PTSD by VA mental health professionals for more than ten years.  Treatment records reveal the PTSD diagnoses are based on combat-related activity.  However, an August 2011 VA examiner determined the Veteran does not have PTSD based, in part, on the lack of exposure to a traumatic event.  The August 2011 VA examiner commented on the PTSD diagnoses given by providers and explained diagnostic judgments of providers can be unreliable because providers often accept the veracity of reported events since they have to develop a trusting relationship with the patient.  The August 2011 VA examiner did not acknowledge the fact that the AOJ has conceded an in-service stressor in the Veteran's case.

During the January 2017 Board hearing, the undersigned informed the Veteran that the record did not include a clear nexus opinion regarding PTSD due to the failure of the August 2011 VA examiner to reach a PTSD diagnosis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  The undersigned suggested the Veteran attempt to obtain a nexus to support his claim.  Id.  Treatment records reveal the Veteran initially requested a nexus opinion from his VA provider who informed him that she is prohibited from intervening in compensation claims.  Nevertheless, the provider recorded her communication with the Veteran in his treatment records and reiterated her belief in the validity of his PTSD diagnosis.  After this, the Veteran contacted a private psychologist, A.T.G., Ph.D., who is not involved in his treatment, and asked him to provide a nexus opinion in light of the rationale provided by the August 2011 VA examiner.  A.T.G., Ph.D., confirmed the Veteran's PTSD diagnosis and explained stress related to the Veteran's role in an event that caused the death of other service members in a combat situation is sufficient to support a PTSD diagnosis.  This diagnosis is presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD, especially when viewed in light of the recorded history of PTSD treatment.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

In sum, the record establishes that it is at least as likely as not the Veteran has PTSD.  His reported stressor has been conceded by the AOJ.  Several mental health professionals have confirmed that the reported stressor is adequate to support a PTSD diagnosis, and that the Veteran's symptoms are related to the reported stressor.  Although the August 2011 VA examiner determined the Veteran does not have PTSD, his report does not outweigh the entire recorded history of the claimed disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for PTSD is warranted.  See 38 U.S.C. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened.

Entitlement to service connection for PTSD is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


